By the court.

The statute enacts, that “ in all actions of trespass quare clausum fregit, when the title of real estate ⅛ not in question, if the damages, found by the jury, do not amount to $13,33, the court may allow only such sum, in costs, as they shall think proper, not exceeding the sum found by the jury.” We are of opinion that the title to real estate was not, in this case, so in question as to entitle the plaintiff to full costs. So far as such title was in controversy, between the parties, the defendant feas prevailed $ and if the suit had been brought only for the Injury the plaintiff had sustained in reality, it is clear he would not have been .entitled to full costs. We think the circumstance, that he joined in the action a groundless claim, which involved the title to land, does not alter the case.

posts limited.